Title: Rebecca Leppington Hurd to Abigail Adams, 26 June 1798
From: Hurd, Rebecca Leppington
To: Adams, Abigail


          
            
              Boston June 26th. 1798
            
            If, Madam, I still retain a Place in your esteem, (and I am not conscious that I have ever forfeited it) let me Solicit your kind interposition in behalf of an Application made by Mr Hurd in a letter to the President for the loan Office now Vacant by the decease of Mr Appleton. Shoud Mr H be thought properly qualified, by the President, for this Office, he wou’d endeavor to merit it by a faithfull discharge of the duties of it—
            In a letter, Madam, I had the honor to receive from you in July 1790, you was kind enough to Say it wou’d give you pleasure to contribute towards my happiness if it was in your power, I having at that time made a Similar application to this;
            That you have the Same disposition to Communicate happiness now, will not admit of a doubt: I will therefore presume, being well acquainted with the benevolence of your mind, that you will mention Mr Hurd in favorable terms to the President; and Shou’d the request meet his approbation, it wou’d confer an Essential Service on Us, and enable Us to Support with decency a promising family of Children, who are Just coming into life, and for whose welfare we are anxiously concern’d.—
            It is the oppinion of many Gentlemen in Town, that Mr Hurd is perfectly well qualified for Such an Office; and shou’d he be So happy as to obtain it, it wou’d meet their intire approbation; but if any more fortunate person Shou’d be prefer’d, a mindfullness of Mr Hurd, Shou’d there be any other Vacancy, wou’d be acknowledged with gratitude by one who has the honor to / Subscribe herself / with great respect & esteem / your humble Sert.
            
              Rebecca Hurd
            
          
          
            my kind love to Miss Louisa Smith
          
        